 In the Matter Of `ICKWIRE BROTHERSandAMALGAMATEDASS'N.OFIRON,.STEEL&TIN WORKERS OF NORTH AMERICA,LODGE.#1985,THROUGH S.W.O. C.,AFFILIATED WITH TIIEC.I..O..Case No. C-1004.-Decided October 23, 1939Wire and Screening Manufacturing Industry-Interference, Restraint, andCoercion:posting of notice by the respondent containing statements in derogationof a labor organization; coercive statements made by the respondent's super-visors to its employees ; responsibility of employer for acts of its supervisory em-ployees which are not effectively disavowed ; presence of supervisory employeesat a meeting of its employees, and participation therein ; posting of electionnotices of neutrality to remove the ill effects on the election not sufficientlyremedial of matters occurring prior thereto upon which findings of, are based-Agreement:consent-election agreement given effect to effectuate the Act as todismissal of charges of violation of Section 8 (2) of theAct-Company-Domi-nated Union:charges of, dismissed; consent-election agreement between insideand outside unions, witnessed by agent of the Board, recognized the inside unionas capable of representing the employees; events prior to election pursuant tosuch agreement not considered a basis for sustaining allegations with respect todomination of inside union; effect of coercive statements of supervisor madebetween the date of the consent-election agreement and the date of the electionremoved by respondent's posting a notice of neutrality in the impendingelection ; no evidence of domination after the election-Remedy: respondentordered to cease and desist from unfair labor practices and to post noticesstating that it will so cease and desist.dlr. Peter J. Crotty,for the Board.Kelly & Maher, by Mr. John H. HughesandMr. William L. Broad,of Cortland, N. Y., for the respondent.Lusk, Buck, Ames & Folmer,byMr. Morse E. Ames,of Cortland,N. Y., for the Association.Mr. Milton A. Harth,of New York City, for the Amalgamated.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedAss'n. of Iron, Steel & Tin Workers of North America, Lodge #1985,16 N. L. R. B., No. 36.316 WICKWIRE BROTHERS317herein called the Amalgamated, the National Labor. Relations Board,herein called the Board, by the Regional Director for the Third Region(Buffalo, New York) issued its complaint dated July 19, 1938, againstWickwire Brothers, Cortland, New York, herein called the respondent,alleging that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce, within the meaning of Sec-tion 8 (1) and (2) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied by noticeof hearing,wereduly served upon the respondent and theAmalgamated.The complaint alleges in substance : (a) that on or about July 1937and thereafter, the respondent discouraged membership in the Amal-gamated by threatening to lay off or discharge certain members of theAmalgamated, by spying upon meetings held by the Amalgamated,and by urging employees of the respondent to vote against the Amal-gamated in a consent election held by the Board on March 3, 1938; (b)that the respondent dominated and interfered with the formation andadministration of Employees Association of Wickwire Brothers, hereincalled the Association, and contributed support thereto by permittingsolicitation of memberships on company time and property, by grant-ing privileges to members of the Association while denying similarprivileges to members of the Amalgamated, by coercing its employeesto join the Association, and by coercing its employees to vote against.the' Amalgamated in the consent election conducted by the Board onMarch 3, 1938; and (c) that by these and other acts, the respondenthas interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.The respondent's answer, dated July 27, 1938, admitted the interstatecharacter of its business but denied that it had engaged in or was en-gaging in the alleged unfair labor practices.On July 25, 1938, the Association filed with the Regional Directoritsmotion for leave to intervene in the proceeding to the extent thatits interests were concerned.The Regional Director granted the mo-tion on the following day.Pursuant to the notice, a hearing was held on August 1, 2, 3; 4, 5, 6,8, 9, 10, 11, and 12, 1938, at Cortland New York before Charles E.Persons the Trial Examiner duly designated by the Board.All theparties were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the Trial Examiner's rulings and finds that 318DECISIONSOF NATIONALLABOR RELATIONS BOARDno prejudicial errors were committed.The rulings are herebyaffirmed.On October 27, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, findingthat the respondent had engaged in and was engaging in unfair laborpractices, within the meaning of Section 8 (1) and (2) of the Act.Herecommended that the respondent cease and desist from its unfair laborpractices;withdraw all recognition from the Association as repre-sentative of its employees; completely disestablish the Association assuch representative; and post notices in the plant stating that the col-lective bargaining contract entered into by the respondent and the As-sociation is null and void, that the Association is disestablished, andthat the respondent will cease and desist from its unfair labor prac-tices.The respondent, on November 15, 1938, and the Association, on No-vember 21, 1938, filed exceptions to the Intermediate Report.OnSeptember 16, 1939, the respondent filed its brief.On September 21,1939, a hearing for the purpose of oral argument was held before theBoard in Washington, D. C., in which the respondent participated bycounsel.The Board has considered the exceptions and brief filed andthe argument presented. In so far as the exceptions are inconsistentwith the findings, conclusions, and order set forth below, the Boardfinds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 1Wickwire Brothers is a New York corporation, having its princi-pal office and place of business in Cortland, New York. It is en-gaged in the manufacture and sale of wire, screening, and allied prod-ucts.The principal raw materials used in its operations are pigiron, scrap iron, ferro alloys, zinc, bronze rods, copper rods, andpaints.During the year from July 1, 1937, to June 30, 1938, the respondentused in its operations raw materials costing approximately $652,000.Approximately 55 per cent of these raw materials were imported intoNew York State. During the same period, the respondent manufac-tured products having a selling price of approximately $2,580,000.Approximately 69 per cent of these finished products were shippedoutside New York State.'These findings are based on a stipulation of facts. WICKWIRE BROTHERS319In its answer, referred to above, the respondent admits that dur-ing 1937 and during 1938, to the date of its answer, it was engagedin commerce, within the meaning of Section 2 (6) of the Act.H. THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge #1985, is a labor organization affiliated with theCommittee for Industrial Organization, and represented by SteelWorkers Organizing Committee, whichisalsoaffiliated with theCommittee for Industrial Organization.2The Amalgamated admitsto membership all employees of the respondent who are not acting ina supervisory capacity.Employees Association of Wickwire Brothersis anindependentlabor organization admitting to membership all employees of therespondent who are not acting in a supervisory capacity.sIII.TIIE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe complaint alleges that on or about July 1937 and at varioustimes thereafter, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, thereby discouraging membership in the Amal-gamated, by threatening to lay off or discharge certain members ofthe Amalgamated, by spying upon meetings held by the Amalga-mated, and by coercing its employees to vote against the Amalga-mated in a consent election held by the Board on March 3, 1938.The respondent's answer denies these allegations of the complaint.Organizational activity in, the respondent's plant was begun bySteelWorkers Organizing Committee, herein called the S. W. O. C.,acting for the Amalgamated, in the spring of 1937. There had beenno union activity in the respondent's plant prior to the advent ofthe S.W. O. C. The Amalgamated's charter was issued duringJune 1937.On June 26, 1937, the respondent posted a notice in its plant, con-cerning the affiliation of its employees with the Amalgamated.The'Now the Congress of Industrial Organizations.The constitution of the Association provides that "Any employee of Wickwire BrothersPlant may be admitted to membership upon the signing of this Constitution until suchtime as the Charter shall be declared closed.Thereafter any employee of WickwireBrothers may become a member upon a vote of the majority of the representatives andthe signing of this Constitution."During the hearing members of the Association testifiedthat under the interpretation placed upon their constitution by them, supervisory em-ployees are not eligible for membership in the Association and that no supervisory employeeshave been admitted to membership therein. 320DECISIONS OF NATIONAL LABOR RELATIO_NS BOARDnoticewas kept posted 'until October 6, 1937, when it was takendown on the advice of an agent of the Board. The text of thenotice is as follows :JUNE 26, 1937.A MESSAGETo our employees:In their efforts to get you to join their union, the C. I. O.Organizers are saying--that you must join their union to (in) order to hold yourjob;-that there is a rush to join their union, therefore you hadbetter sign up before it is too late;,--that responsible Government officials want you to join theirunion:There is no law or rule of government that requires you tojoin a union or to surrender your rights to negotiate directlywith the management on all conditions of employment.Outsiders have not been necessary in the past-nothing hashappened to make them necessary now.To make sure that there is no doubt in your minds regardingthe company's employment policy, we will again state its funda-mental principles.They are:1.No employee has to join or pay tribute to any organizationto get or hold a job with this company. '2.Employment with us does not depend upon membership ornon-membership in any organization.3.Advancement in or the holding of a job with this companydepends on individual merit, efficiency and length of service.These are the fundamental American principles to which inthe interests of yourselves, your families, our stockholders, ourcommunity, this company will steadfastly adhere.W ICKWIRE BROTHERS./S/ CHARLES C. WICKWIRE,President.The respondent claims that this notice was posted in answer tonumerous questions put by employees to supervisors, and that its onlypurpose was to inform the employees that it was not necessary forthem to join any labor organization.The notice set forth above isnot and plainly was not intended to be an impartial statement offact.The pointed reference to "Outsiders," coming at a time whenthe Amalgamated was conducting a campaign to organize the re-spondent's employees and when the Amalgamated was the only labororganization carrying on activities among the respondents employees, 'WICKWIRE BROTHERS321had the effect of warning the employees that they should not jointhe Amalgamated.4A number of cases arising under the Act have held that coercivestatements made by an employer or his supervisory officials to theemployees are not protected by the First Amendment.5We thinkthat the principle established as to oral statements is applicable tothe circulation among employees of literature having a coerciveeffect.°During the fall of 1937, when the Amalgamated and the Associa-tion were competing for the majority status in the plant, Fred A.Wilkins, superintendent of the wire mill, made statements inimicalto the Amalgamated to a number of employees. Stanley E. Ryan,one of the respondent's employees, testified that Wilkins stated tohim that the Amalgamated was not a good organization and that ithad about 3,000,000 members, all of whom paid a dollar each monthto it.Wilkins further asked him why he had joined this organiza-tion and whether or not he knew where the dues went.Wilkins tes-tified that as Ryan was complaining about his financial condition, hetold Ryan that he would be better off if lie would keep the dues whichhe was paying to the Amalgamated, and that he should not send hismoney out of town.Wilkins is a supervisory official who, at thetime of the hearing, had been in the respondent's employ for 52years.He was aware of the respondent's policy towards the Amal-gamated as expressed in the respondent's message to its employeesposted on June 26, 1937.His conduct shows that lie was activelycombating the Amalgamated in its efforts to organize the plant.Wedo not feel that his statement was intended as or was received asfriendly advice.Under the circumstances we give credence to thetestimony of Ryan, and we accept his version of the conversation.Paul Owens, another employee, testified that during November1937Wilkins spoke to him, indicating by his conversation that hehad seen Owens at a meeting held by the Amalgamated on the pre-vious evening.Owens admitted to Wilkins that he attended thismeeting.This conversation was not denied by Wilkins. PeterGattola, an employee, testified that he also attended this meeting,that on the following day Wilkins asked him whether or not heattended the meeting and whether or not he had paid his dues, that* It is contended in the respondent'sbrief that the statement concerning"Outsiders"referred to James Struglia,S.W. O. C.organizer;who was not an employee of therespondent,and thatit did not refer to any labor organization.No such limitation wasindicated in the notice itself, or brought to the attention of any of the employees.Whilewe accordingly do not credit the respondent's claim in this respect,the statement wouldbe equally an interference if it were directed only at the particular organizer.,',NationalLabor Relations Board v.The Falk Corporation,102 F.(2d) 3813;NationalLabor Relations Board v. Union Pacific Stages, Inc.,99 F.(2d) 153. 179.*Matter of Ford Motor CompanyandInternational Union,United Automobile Workersof America,14 N. L. R.B. 346. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDhe replied, "Yes," to both questions, and that Wilkins then said,"Well, the door is open."Although Wilkins' testimony is not clear,it would appear from his testimony that he asked Gattola whether ornot he had paid his dues to the Amalgamated.He admits that Gat-tola told him that he had paid his dues.Wilkins testified that hethen said, "The door is open, join anything you want to." It isimprobable that an employee would voluntarily tell the plant super-intendent that he had paid dues to an organization to which therespondent had expressed opposition.We find that Wilkins ques-tioned Gattola concerning his union activities.Joseph Salce, another employee, testified that on the day followingthis same meeting held by the Amalgamated, Wilkins asked himwhether or not he attended the meeting, that he answered, "No," andWilkins said, "You're a God damn liar," whereupon Salce replied,"You're a God damn liar."Wilkins denied having had this con-versation.Angelo Rinaldi, another employee, testified that Wilkinshad talked with him a few times about the Amalgamated, and thatduring November 1937 Wilkins told him the Amalgamated was nogood and that any money paid to it was thrown away.Wilkinsdenied having made such a statement. Since Wilkins had madesimilar statements to other employees in the plant during this sameperiod, we give credence to the testimony of Salce and Rinaldi, andwe find that Wilkins made the statements which Salce and RinaldiRttribute to him.During a noon hour in December 1937, the Amalgamated held ameeting in the street adjacent to the plant.The meeting was author-ized by the local authorities.Several foremen employed by therespondent attended the meeting and participated in the discussionthere.We find that during this meeting Robert Wallace, a foreman,stated that the independent union at Crucible Steel, a neighboring con-cern, was proving successful, and that John Steele, another foreman,stated that Ford had been able to get along without a union.Asidefrom their statements, the presence of foremen at such a meeting ofthe employees necessarily was an interference therewith.Wheremeetings are thus held in a public street near the entrance to a plant,supervisory employees may, it is true, legitimately pass in that vicin-ity.But the facts here show that foremen attended this meetingand voluntarily entered into discussions concerning unionism, ex-pressing hostility to the S. W. 0. C.The respondent's witnesses testified that on December 7, 1937, andon several occasions thereafter, Charles C. Wickwire, president of therespondent, told his assembled supervisory employees that, althoughthey should permit no union activity on company time and property,they were not to discuss unions even in their own homes.No such WICKWIRE BROTHERS323sentiments were communicated directly to the employees, however.Most of the events discussed above occurred prior to this announce-ment by the respondent's president.As to those events which mayhave occurred after the announcement was made (the exact dates ofsome of the events are not available), the issue is whether the policyannounced was translated into a course of conduct in the plant con-sistent with that policy.As late as February 1938 at least one super-visor persisted in making anti-union statements to the employees.?We have frequently stated that the acts of a supervisory employee arethe acts of the employer unless they are effectively disavowed.Theemployees must look to the supervisory employees with whom theycome in contact for the policy of the company. Their supervisorshere expressed anti-union sentiments, as had the respondent in apreviousmessage to the employees.Under these circumstances astatement that the respondent was pursuing a policy of impartiality,made to the supervisory employees and not communicated directly tothe other employees, did not effectively. disavow the acts of its super-visory employees.8We find that the respondent by the foregoing acts has interfered.with, restrained, and coerced its employees in the exercise of theirrights to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining and other mutual aid and protection as guaranteed underSection 7 of the Act.B. The alleged domination and support of a labor organization; theconsent electionThe complaint alleges that the respondent dominated and inter-fered with the formation and administration of the Association andcontributed support thereto, by permitting solicitation of member-ships on company time and property, by granting privileges to mem-bers of the. Association while denying similar privileges to membersof the Amalgamated, and by coercing its employees to vote againstthe Amalgamated in the consent election conducted by the Board onMarch 3, 1938.The respondent in its answer denied the allegationsof the complaint.The Trial Examiner found in his IntermediateReport that the respondent formed and sponsored the Association anddominated and interfered with its administration.7 These statements,made by Edward B. Healey, night superintendent,are referred tobelow.8MatterofEmscoDerrick and Equipment Company (D & B Division)andSteelWorkersOrganizing Committee,11 N. L.R.B.79;Matter of M. Lowenstein&Sons,Inc.andBookkeepers', Stenographers'and Accountants'Union,Local No. 16,et al.,6 N. L. R. B. 216.As set forth below, the respondent did, at a later date, post a notice to its employeesexpressing a neutral attitude in the election then impending. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe formation of the Association was begun during August 1937.The respondent recognized it as the representative of the employeesfor the purposes of collective bargaining on November 26, 1937, andentered into a collective bargaining contract with it on January 24,1938.On December 4, 1937, the Regional Director discussed with therespondent certain charges which had been filed by the Amalgamatedalleging that the respondent had violated Section 8 (1) and (2) ofthe Act.An investigation was begun, and as a result of the investi-gation the respondent was advised to refuse to recognize the Associa-tion.The respondent continued to negotiate with the Association.On February 17, 1938, the Association, the Amalgamated, the Ameri-can Federation of Labor, and the respondent reached an agreement,witnessed by the Regional Director, which provided that a consentelection should be held to determine which of the above unions theemployees wished to have represent them for purposes of collectivebargaining.In the election, which was held on March 3, 1938, theAssociation received 485 votes, the Amalgamated received 310 votes,and the American Federation of Labor received 1.12 votes.BetweenFebruary 17 and March 3, 1.938, certain coercive statements were madeby one of the respondent's supervisory employees.At the RegionalDirector's request, notices counteracting these statements were postedthroughout the plant.A teller's report stating that the balloting wasfairly conducted was signed by representatives of the Board, therespondent, the Amalgamated, the Association, and the AmericanFederation of Labor.At the opening of the hearing, at the close of the Board's case, andat the conclusion of the hearing, the respondent and the Associationmoved to dismiss the complaint in so far as it is based on events whichoccurred prior to March 3, 1938, the date of the election.Throughoutthe hearing the respondent and the Association made motions to strikeall the testimony relating to such events, on the grounds that chargessimilar to those on which the complaint in this case is based were filedprior to the consummation of the election agreement; that as con-sideration for the agreement to hold a consent election the Amalga-mated agreed that these charges would not be pressed; and that, inany event, the charges were waived by the Amalgamated's participat-ing in the election.The Trial Examiner denied the motions, and intheir exceptions to the Intermediate Report the respondent and theAssociation took exception thereto.We do not find that the Amalgamated agreed, as consideration forthe consent election, that it would not press charges based on eventswhich happened prior to the consent-election agreement.The consent-election agreement does not purport to compromise the respondent'sinterference, restraint, or coercion in the exercise of the rights guar- WICKWIREBROTHERS325anteed by Section 7 of the Act.The evidence adduced at the hearingdoesnot show that such an agreement was orally made.Although there was no oral or written agreement that the Amal-gamated would refrain from instituting charges based on eventswhich occurred prior to the election,we feel that in acquiescing inthe consent-election agreement,in designating the Association on theballot, and in conducting a consent election in which the Associa-tionwas a competing labor organization,theBoard'sagents byimplication acknowledge that the Association was capable to actas a representative of the respondent's employees.Coercive state-mentsweremade by one of the respondent's supervisory employeesbetween the date of the consent-election agreement and the date ofthe election,but the respondent,at the Regional Director's direction,posted notices repudiating the bias expressed in these statements.The Board's agents considered this a sufficient remedy and permittedthe election to be held.While we donot agree that the Board istherebyestopped from proceeding with charges of domination ofand interference with the administration of the Association, we be-lieve that the. effective administration of the Act requires that theBoard's agents have the respect and confidence of labor organiza-tions and employers with whom their work brings them in contact.It is our opinion that the policies of the Act will best be effectuatedby givingeffect to the election agreement,which the Board's agentwitnessed,and by recognizing the Association as a labor organiza-tion capable of representing the respondent's employees.Therefore,we shall not consider the events which transpired prior to March3, 1938, as a basis for sustaining the allegations of the complaint withrespect to the respondent's domination of and interference with theAssociation and for ordering its disestablishment as a representativeof the respondent's employees.9If the respondent had engaged in further unfair labor practicesafter the consent election,we would disregard the consent-electionagreement.Y°Any such agreement obviously contemplates that theemployer will not engage in any further unfair labor practices. Ifthe respondent's conduct after the.consent election showed a con-tinuity with its conduct prior thereto, we would consider the whole9Matter of Hope Webbing CompanyandTextileWorkers Organizing Committee of theC. I. 0., Local No. 14,14 N. L.R. B. 55. See also,Matter of Godchaux Sugars, Inc.andSugar MillWorkers'Union, Locals No.21177andNo.2188affiliated with the .,nerican Fed-,eration of Labor,12 N. L.R. B. 568(agreement between the respondent and the unionthat the union would not press charges with respect to unfair labor practices engaged in)rior to the date of the agreement,the Regional Director present and acquiescing) ; andMatter of Shenandoah-Dives Mining CompanyandInternational Union of Mine,Mill <GSmelterWorkers, Local No.26,11N.L.R.B. 885(compromise offermade by theRegional Director and accepted by the respondent).1oMatter of Picker X-Ray Corporation, Waite Manufacturing Division, Inc.andInterna-tional Association of Machinists, 12 N.L. R. B. 1884. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the respondent's conduct in determining whether the respondenthad engaged in unfair labor practices with regard to, the Associa-tion?IThe respondent is not shown to have engaged in furtherunfair labor practices subsequent to the consent. election.The com-plaint, in so far as it alleges that the respondent dominated andinterfered with the formation and administration of the Associationand contributed support to it, will be dismissed.While the Board's agents recognized the Association as a labororganization capable of representing the respondent's employees, thisrecognition did not relieve the respondent of the charges that it hadviolated Section 8 (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A above, occurring in connection with the operations describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYWe have found that the respondent has engaged in unfair laborpractices, within the meaning of Section 8 (1) of the Act.Althoughthe respondent posted a notice of neutrality 12 on February 28, 1938,this notice was restricted to removing the ill effect on the election,then impending, of certain coercive statements which had been madeduring the week preceding the election by one of the respondent'ssupervisory employees.The notice did not address itself to thosematters which occurred considerably prior to the notice, and on"Matter of Hope WebbingCompany, supra..12This notice read as follows :NOTICE TO ALL EMPLOYEES OF WICKWIREBROTHERSIT HAS BEEN CALLED TO OUR ATTENTION THAT CERTAIN SUPERVISORY OFFICALS [SIC] OF THIDCOMPANY HAVE MADE REMARKS WHICH TEND TO THREATEN OR COERCEEMPLOYEES IN CON-NECTION WITH THE ELECTION WHICH IS TO BE HELD THURSDAY (MARCH 3RD).THE COMPANY IS ANXIOUS TO ASSURE EVERYONE THAT THIS SORT OF THING CANNOT ANDWILL NOT BE TOLERATED.EMPLOYEES ARE ENTITLED TO VOTE AS THEY SEE FIT AND NO SUPERVISORY OFFICALS [SIC]HAS ANY AUTHORITY TO INTERFER [SIC].ANY REMARKS THAT HAVE BEEN MADE ARE CONTRARY TO SPECIFIC INSTRUCTIONS GIVENOUR SUPERVISORY OFFICALS [SIC].IT ISTHE DESIREOF THE COMPANY THAT EVERY EMPLOYEE VOTE AS HESEES FIT.THERE WILL BE NO DISCRIMINATION BECAUSE OF THE ELECTION-NO MATTER HOW ITRESULTS.DATLD FEB. 28, 1838.WICKWIREBROTHERS. 0WICI WIRE BROTHERS327which we have based our finding that the respondent has engaged inunfair labor practices,within the meaning of Section 8(1) of theAct.Therefore,we shall order the respondent to cease and desistfrom its unfair labor practices and to post appropriate notices.Upon the basis of the foregoing findings of fact and upon theentire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel&Tin Workers of NorthAmerica,Lodge#1985,and Employees Association of WickwireBrothers are labor organizations,within the meaning of Section2 (5) of the Act.2.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in unfair labor practices,within the mean-ing of Section:8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce,within themeaning of Section 2(6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct,the National Labor Relations Board hereby orders thatthe respondent,WickwireBrothers,and its officers,agents, successors,and assigns shall:1.Cease and desist from in any manner interfering with, restrain-ing, or. coercing its employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post notices in conspicuous places throughout itsplant at Cortland,New York,and maintain such notices for a periodof sixty(60) consecutive days from the date of posting,stating thatthe respondent will cease and desist in the manner set forth in para-graph 1 of this Order;(b)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.247383-40-vol. 16-22 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.MR. WDI. M. LEISERSON, dissenting :In view of the consent-election agreement, the consent election, andthe notice of neutrality which the respondent posted at the request ofthe Board's agents and which was considered a sufficient remedy, Ifeel that the complaint should be dismissed in its entirety.